Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office Action is sent in response to Application’s Communication received on 05/19/2021 for application number 16/926512. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawing, Abstract, Oath/Declaration, and Claims.
Claims (1-9), 10 and 11 are presented for examination.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 08/04/2020, 08/12/2020, 08/28/2020, 09/16/2020, 09/23/2020, 10/01/2020, 11/02/2020, 11/19/2020, 12/31/2020, 01/07/2021, 02/02/2021, 03/02/2021, 03/08/2021, 03/18/2021, 03/30/2021, 04/06/2021, 04/15/2021, 05/03/2021, 05/20/2021, 05/27/2021, 06/08/2021, 06/24/2021, 07/15/2021, 08/03/2021, 09/10/2021, 09/15/2021, 09/30/2021, 10/18/2021, 10/26/2021, 11/09/2021, 11/24/2021, 12/14/2021, 01/12/2022 were filed prior to current Office Action. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 18-20 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Chaudhri et al. US Patent Application Publication US 20170357320 A1 (hereinafter Chaudhri) in view of Chaudhri et al. US Patent Application Publication US 20190050055 A1 (hereinafter Chaudhri_2).   
Regarding claim 1, Chaudhri teaches An electronic device comprising: a display; one or more tactile output generators; one or more processors; and memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for (Abstract, [0006] wherein Chaudhri describes an electronic device for display content and generating tactile output, it comprises tactile generators, the device has a graphical user interface (GUI), one or more processors, memory and one or more modules, programs or sets of instructions stored in the memory for performing multiple functions) displaying, on the display, a user interface that includes a first adjustable item and a second adjustable item (FIGS. 9B-9V, [0456-0463] wherein Chaudhri displays adjustable items as shown in FIG. 9B) while displaying the user interface, detecting …a rotational input; and in response to detecting the rotational input (FIGS. 9B-9V, [0456-0463] wherein Chaudhri detects rotational input) in accordance with a determination that the first adjustable item is currently-selected: adjusting, based on the rotational input, the first adjustable item (FIGS. 9B-9V, [0456-0463] wherein Chaudhri adjusts the adjustable item based on the rotation input) and while adjusting the first adjustable item, generating, via the one or more tactile output generators, a first sequence of tactile outputs including one or more tactile outputs having a first amplitude (FIGS. 9B-9V, [0456-0470] wherein Chaudhri generates a sequence of tactile output based on the rotational input, wherein the sequence is represented by changing the sequence from the first tactile to the second tactile, wherein Chaudhri outputs a first tactile with a first amplitude as illustrated in FIG. 9S) and in accordance with a determination that the second adjustable item is currently- selected: adjusting, based on the rotational input, the second adjustable item (FIGS. 9B-9V, [0456-0463] wherein Chaudhri adjusts the second adjustable item based on the rotation input) and while adjusting the second adjustable item, generating, via the one or more tactile output generators, a second sequence of tactile outputs including one or more tactile outputs having a second amplitude that is different from the first amplitude (FIGS. 9B-9V, [0456-0470] wherein Chaudhri generates a sequence of tactile output based on the rotational input, wherein the sequence is represented by changing the sequence from the first tactile to the second tactile, wherein Chaudhri outputs a first tactile with a first amplitude as illustrated in FIG. 9S).
Chaudhri does not teach an input element.
However in analogous arts of generating tactile, Chaudhri_2 teaches an input element ([0263] wherein Chaudhri_2 describes an input element for selecting items).
It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention to combine Chaudhri and Chaudhri_2 by incorporating the 
Regarding claim 2, Chaudhri as modified by Chaudhri_2 teaches wherein: adjusting, based on the rotational input, the first adjustable item comprises adjusting the first adjustable item by a first number of values; and 2118199709Application No.: 16/926,512Docket No.: P393 92USC 1/77770000492201adjusting, based on the rotational input, the second adjustable item comprises adjusting the second adjustable items by a second number of values, the second number of values different from the first number of values (FIGS. 9B-9V, [0456-0470] wherein Chaudhri teaches, as illustrated in FIGS. 9B-9V, changing the value of the adjustable items based on the rotational input).
Regarding claim 3, Chaudhri as modified by Chaudhri_2 teaches The electronic device of claim 1, wherein: generating, via the one or more tactile output generators, the first sequence of tactile outputs including one or more tactile outputs having the first amplitude comprises generating the first sequence of tactile outputs irrespective of the direction of the rotational input; and generating, via the one or more tactile output generators, the second sequence of tactile outputs including one or more tactile outputs having the second amplitude comprises generating the second sequence of tactile outputs irrespective of the direction of the rotational input ([0014-0015], [0084-0085], [0087] wherein Chaudhri_2 describes generating a sequential and a pattern of tactile output with different velocity and amplitude).
Regarding claim 4, Chaudhri as modified by Chaudhri_2 teaches while adjusting the first adjustable item, moving, on the user interface, an indicator through a plurality of (FIGS. 9B-9V, [0456-0470] wherein Chaudhri incorporates a slider and contact indicators for designating the starting and end points that  assigns values to the adjustable items as illustrated in FIGS. 9B-9V).
Regarding claim 5, Chaudhri as modified by Chaudhri_2 teaches while adjusting the first adjustable item, displaying, on the display, the plurality of predetermined alignment points, wherein the plurality of predetermined alignment points includes a first number of alignment points; and 3 118199709Application No.: 16/926,512Docket No.: P39392USC1/77770000492201 while adjusting the second adjustable item, displaying, on the display, a second plurality of predetermined alignment points, wherein the second plurality of predetermined alignment points includes a second number of alignment points different from the first number (FIGS. 9B-9V, [0456-0470] wherein Chaudhri incorporates a slider that indicates the alignment and contact indicators that indicates the point and for designating the starting and end points that  assigns values to the adjustable items as illustrated in FIGS. 9B-9V).
Regarding claim 6, Chaudhri as modified by Chaudhri_2 teaches in response to detecting the rotational input: in accordance with a determination that the rotational input is of a first rotational speed, moving the indicator through a plurality of displayed values at a first speed associated with the first rotational speed; and in accordance with a determination that the rotational input is of a second rotational speed different from the first rotational speed, moving the indicator through the plurality of displayed values at a second speed associated with the second rotational speed, the second speed different from the first speed FIGS. 9B-9V, Abstract, [0437], [0441], [0450-0470] wherein Chaudhri describes the rotational input and the movement of the slider indicator with different speed).
Regarding claim 7, Chaudhri as modified by Chaudhri_2 teaches while displaying the user interface and while the first adjustable item is a currently-selected adjustable item, detecting a first input; and in response to detecting the first input, setting the second adjustable item as the currently- selected adjustable item (FIGS. 9B-9V, [0456-0470] wherein Chaudhri incorporates changing the values of the adjustable items in response to detecting user’s inputs as illustrated in FIGS. 9B-9V).
Regarding claim 8, Chaudhri as modified by Chaudhri_2 teaches wherein the first adjustable item corresponds to a first portion of a user interface setting and the second adjustable item corresponds to a second portion of the user interface setting (FIGS. 9B-9V, [0456-0470] wherein Chaudhri incorporates changing the values of two adjustable items in response to detecting user’s inputs as illustrated in FIGS. 9B-9V).
Regarding claim 9, Chaudhri as modified by Chaudhri_2 teaches wherein: the user interface corresponds to a time-setting user interface, 4the first adjustable item corresponds to an hour setting of the electronic device, and the second adjustable item corresponds to a minute setting of the electronic device (FIGS. 9B-9V, [0456-0470] wherein Chaudhri incorporates the values of the adjustable items represents time which may include hours, minutes and seconds as illustrated in FIGS. 9B-9V)
Regarding claim 10, Chaudhri teaches a method, comprising: at an electronic device with a display, an input element, and one or more tactile output generators (Abstract, [0006] wherein Chaudhri describes an electronic device for display content and generating tactile output, it comprises tactile generators) displaying, on the display, a user interface that includes a first adjustable item and a second adjustable item (FIGS. 9B-9V, [0456-0463] wherein Chaudhri displays adjustable items as shown in FIG. 9B) while displaying the user interface, detecting…a rotational input (FIGS. 9B-9V, [0456-0463] wherein Chaudhri detects rotational input) and in response to detecting the rotational input: in accordance with a determination that the first adjustable item is currently-selected: adjusting, based on the rotational input, the first adjustable item (FIGS. 9B-9V, [0456-0463] wherein Chaudhri adjusts the adjustable item based on the rotation input) and while adjusting the first adjustable item, generating, via the one or more tactile output generators, a first sequence of tactile outputs including one or more tactile outputs having a first amplitude (FIGS. 9B-9V, [0456-0470] wherein Chaudhri generates a sequence of tactile output based on the rotational input, wherein the sequence is represented by changing the sequence from the first tactile to the second tactile, wherein Chaudhri outputs a first tactile with a first amplitude as illustrated in FIG. 9S), (FIGS. 9B-9V, [0456-0463] wherein Chaudhri adjusts the second adjustable item based on the rotation input) and in accordance with a determination that the second adjustable item is currently- selected: adjusting, based on the rotational input, the second adjustable item; and while adjusting the second adjustable item, generating, via the one or more tactile output generators, a second sequence of tactile outputs including one or more tactile outputs having a second amplitude that is different from the first amplitude (FIGS. 9B-9V, [0456-0470] wherein Chaudhri generates a sequence of tactile output based on the rotational input, wherein the sequence is represented by changing the sequence from the first tactile to the second tactile, wherein Chaudhri outputs a first tactile with a first amplitude as illustrated in FIG. 9S).
Chaudhri does not teach an input element.
([0263] wherein Chaudhri_2 describes an input element for selecting items).
It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention to combine Chaudhri and Chaudhri_2 by incorporating the method of an input element of Chaudhri_2 into the method of adjusting the second adjustable item, generating, via the one or more tactile output generators, a second sequence of tactile outputs including one or more tactile outputs having a second amplitude that is different from the first amplitude of Chaudhri in order to include a focus selector as an input element that indicates a current part of user interface (Chaudhri_2: [0263]). 
Regarding claim 11, Chaudhri teaches A non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of an electronic device with a display, an input element, and one or more tactile output generators, the one or more programs including instructions for (Abstract, [0006] wherein Chaudhri describes an electronic device for display content and generating tactile output, it comprises tactile generators, the device has a graphical user interface (GUI), one or more processors, memory and one or more modules, programs or sets of instructions stored in the memory for performing multiple functions) displaying, on the display, a user interface that includes a first adjustable item and a second adjustable item (FIGS. 9B-9V, [0456-0463] wherein Chaudhri displays adjustable items as shown in FIG. 9B) while displaying the user interface, detecting…a rotational input (FIGS. 9B-9V, [0456-0463] wherein Chaudhri detects rotational input) and in response to detecting the rotational input: in accordance with a determination that the first adjustable item is currently-selected: adjusting, based on the rotational input, the first adjustable item (FIGS. 9B-9V, [0456-0463] wherein Chaudhri adjusts the adjustable item based on the rotation input) and while adjusting the first adjustable item, generating, via the one or more tactile output generators, a first sequence of tactile outputs including one or more tactile outputs having a first amplitude (FIGS. 9B-9V, [0456-0470] wherein Chaudhri generates a sequence of tactile output based on the rotational input, wherein the sequence is represented by changing the sequence from the first tactile to the second tactile, wherein Chaudhri outputs a first tactile with a first amplitude as illustrated in FIG. 9S), (FIGS. 9B-9V, [0456-0463] wherein Chaudhri adjusts the second adjustable item based on the rotation input) and in accordance with a determination that the second adjustable item is currently- selected: adjusting, based on the rotational input, the second adjustable item; and while adjusting the second adjustable item, generating, via the one or more tactile output generators, a second sequence of tactile outputs including one or more tactile outputs having a second amplitude that is different from the first amplitude (FIGS. 9B-9V, [0456-0470] wherein Chaudhri generates a sequence of tactile output based on the rotational input, wherein the sequence is represented by changing the sequence from the first tactile to the second tactile, wherein Chaudhri outputs a first tactile with a first amplitude as illustrated in FIG. 9S).
Chaudhri does not teach an input element.
However in analogous arts of generating tactile, Chaudhri_2 teaches an input element ([0263] wherein Chaudhri_2 describes an input element for selecting items).
It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention to combine Chaudhri and Chaudhri_2 by incorporating the method of an input element of Chaudhri_2 into the method of adjusting the second adjustable item, generating, via the one or more tactile output generators, a second sequence of tactile outputs 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN MRABI whose telephone number is (571)272-8875. The examiner can normally be reached on Monday-Friday, 7:30am-5pm Alt, Friday EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.